Citation Nr: 0508233	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to January 
21, 2003. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder from March 1, 2003.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The May 2000 rating decision on appeal granted service 
connection for PTSD, assigned a temporary total 
hospitalization rating from February 28, 2000 through March 
31, 2000, and assigned a 30 percent evaluation effective from 
April 1, 2000.  A rating decision in December 2002 assigned a 
temporary total hospitalization rating from October 15, 2002 
through November 30, 2002, and continued the 30 percent 
rating effective from December 1, 2002.  By a rating decision 
in March 2003, a temporary total hospitalization rating was 
assigned for the disability at issue from January 21, 2003 
through February 2003, and a 50 percent evaluation was 
assigned effective from March 1, 2003.

A November 2000 rating action denied an increased rating for 
post-traumatic stress disorder, and denied service connection 
for hearing loss and tinnitus.  A letter was received from 
the veteran in January 2001 in which he requested a statement 
of the case.  The RO wrote to the veteran in March 2001, 
asking him to clarify with respect to which issues he wished 
to submit a notice of disagreement.  In April 2001, the RO 
received a letter from the veteran in which he stated that 
his January 2001 letter requesting a statement of the case 
had been sent in error, and that he had already received a 
statement of the case for his PTSD claim.  Accordingly, only 
the veteran's increased rating claims are currently in 
appellate status.

In a February 2005 informal hearing presentation, the 
veteran's representative asserted that the veteran was 
entitled to a total rating based on individual 
unemployability.  That claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to January 21, 2003, the veteran's post-traumatic 
stress disorder was primarily manifested by moderate anxiety, 
with intrusive thoughts, flashbacks, nightmares and impaired 
memory.

2.  From March 1, 2003, the veteran's post-traumatic stress 
disorder has resulted in serious social and occupational 
impairment, including visual and audio hallucinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating in excess of 30 
percent for post-traumatic stress disorder prior to January 
21, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an initial staged rating of 70 percent 
for post-traumatic stress disorder have been met since March 
1, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in October 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided VA examinations and that his VA medical 
records have been obtained.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law

This appeal stems from a rating decision in May 2000 which 
originally granted service connection for post-traumatic 
stress disorder.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Evidence and Analysis

The veteran received VA inpatient treatment for PTSD from 
January 31, 2000, through March 3, 2000.  The veteran 
reported night sweats, nightmares, intrusive thoughts, 
memories of Vietnam, social withdrawal, and poor 
interpersonal relationships.  On admission the veteran was 
alert and oriented.  His judgment and insight were fair.  His 
affect was blunt and his mood was somewhat depressed.  He 
denied current suicidal or homicidal ideations or plans.  His 
memory was grossly intact.  Speech was coherent and goal 
directed.  During his inpatient treatment, the veteran 
continued to have sleep disturbance, hypervigilance, and 
intrusive thoughts.  The veteran's global assessment of 
functioning (GAF) score was noted to be 30.

The veteran was afforded a VA examination in September 2000.  
The veteran reported difficulty in staying asleep, 
nightmares, and recurrence of memories of his Vietnam wartime 
experiences.  Mental status examination revealed the veteran 
to be tense and guarded.  He was oriented and spoke clearly.  
His answers were coherent and relevant, but were brief and 
lacked spontaneity.  The veteran had a restricted affect, and 
his mood was one of depression and anxiety.  The veteran was 
able to maintain personal hygiene and his memory was good.  
It was noted that the veteran was unemployed and that his GAF 
was 48.

Reports of VA outpatient treatment and neuropsychological 
testing, dated from July 2000 to March 2001, reveal the 
veteran was noted to have chronic PTSD.  In September 2000, 
it was noted that the veteran suffered from intrusive 
memories and sleep disturbance with nightmares.  The 
veteran's GAF was noted to be 30.

In October 2000 the veteran asserted that his PTSD symptoms 
had been getting progressively worse.  He reported intrusive 
thoughts, visual flashbacks, audio flashbacks, and impaired 
memory.  He asserted that he was very depressed, that he had 
few friends, that he was reclusive with his family, and that 
he got angry and abusive if things were not going right.

The veteran was afforded a VA psychiatric examination in 
October 2002.  The VA examiner noted that she had reviewed 
the veteran's medical history and claims file.  The veteran 
complained of nightmares and flashbacks.  On examination the 
veteran made sustained eye contact that could be construed as 
beseeching, and not altogether appropriate.  He appeared to 
have considerable memory loss in response to specific 
questions.  This shared no pattern of content or 
significance, and his difficulties were likely to have been 
staged for effect.  The veteran was articulate and exhibited 
verbal behavior that was in every respect normal.  The 
veteran was exceedingly forthcoming, not only in explaining 
his symptoms of post-traumatic stress disorder, but also in 
demonstrating them.  He cried frequently, and his mood was 
dysthymic.  However, the veteran seemed to be agitated in an 
overt and dramatic fashion, calling for focused assistance at 
numerous points during the interview.  The veteran denied any 
suicidal or homicidal ideation or intent.  There was no 
evidence of psychotic phenomena, and little demonstrable 
basis for cognitive or memory problems.  His insight was 
limited and his judgment fair.  The examiner was of the 
opinion that the depressive elements of his presentation had 
been exacerbated since his last VA examination.  The examiner 
further opined that while the veteran did endorse symptoms 
that were consistent with PTSD, and clearly continued to 
suffer from that disorder, it appeared that it was a mood 
disorder that was most disabling.  The examiner was of the 
opinion that the veteran's current 30 percent disability 
rating accurately reflected the severity of the veteran's 
PTSD symptoms.  This was shown by normal speech and no report 
of panic attacks.  While the veteran did appear to experience 
some memory deficits, they appeared to be related 
specifically to his depressive symptomatology and/or 
character disorder, and not attributable to PTSD.  The 
examiner was of the opinion that there was no evidence of 
impaired abstract thinking, and that the veteran's social 
interactions reflected an ability to develop and sustain 
long-term relationships.  The examiner further stated that in 
addition to PTSD and major depressive disorder, the veteran 
also met the criteria for histrionic personality disorder, 
which further impaired his functional capacity.  The examiner 
opined that the combination of mental disorders rendered him 
far less functional than at his last VA examination.  The 
diagnoses were major depressive disorder, post-traumatic 
stress disorder, and histrionic personality disorder, with 
dependant features.  The veteran's GAF was noted to be 40.

In October 2002 the veteran was admitted to a PTSD unit 
complaining of bad dreams and of crying at night.  He 
reported nightmares, flashbacks, intrusive thoughts, 
irritability, and hypervigilance.  The diagnoses included 
PTSD with depression.  His GAF was noted to be 30.  On 
discharge in November 2002, the veteran's GAF was again noted 
to be 30.

The veteran received VA inpatient treatment for an acute 
exacerbation of PTSD in January 2003.  The diagnoses also 
included depressive disorder in partial remission, and 
delirium, resolved.  On examination the veteran was mildly 
unkempt.  The veteran appeared to be dissociated in a 
flashback at times, and intermittently agitated.  There was 
decreased eye contact.  The veteran's affect was labile with 
increased intensity.  He was anxious, irritable, alternately 
depressed and dissociated.  His speech was normal.  His 
thought processes were grossly coherent, intermittently 
nonsequitive, illogical, tangential, rambling, and there was 
bradyphrenic/delayed response latency.  Thought content was 
positive for intrusive thoughts of combat and combat 
flashbacks.  The veteran denied suicidal and homicidal 
ideation.  The veteran reported auditory hallucinations and 
visual hallucinations.  The veteran was alert but 
distractible, and internally preoccupied, experiencing 
flashbacks.  The veteran was not oriented to day or to floor 
or building.  His insight and judgment were impaired.  GAF on 
admission was 25 and on discharge was 45.

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Prior to January 21, 2003

The record reflects that the veteran was hospitalized and 
assigned a temporary total rating on two occasions prior to 
January 21, 2003 followed by the assignment, and 
continuation, of an initial staged rating of 30 percent.  The 
medical evidence for this time period does show GAF scores 
ranging from 25 to 48.  Scores from 25 to 30 reflect behavior 
considerably influenced by delusions or hallucinations, 
serious impairment of communication or judgment, or an 
inability to function in almost all areas.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM IV).  The Board 
notes that the veteran has been shown to have mental 
disability unrelated to his service-connected post-traumatic 
stress disorder.  The October 2002 VA examiner specifically 
stated that while the veteran experienced post-traumatic 
stress disorder, most of his psychiatric disability was due 
to his mood disorder.  The Board notes that the veteran does 
not have service connection in effect for either his mood 
disorder or his personality disorder.  However, the reported 
GAF scores prior to January 21, 2003, did not differentiate 
the severity of the veteran's service-connected PTSD 
disability from manifestations of nonservice-connected 
psychiatric disabilities.  As such, with resolution of doubt 
in the veteran's favor, they are for consideration in 
evaluating the service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, a rating is not for assignment based solely 
on GAF scores.  

When considering the veteran's symptoms due solely to PTSD, 
it is clear that the veteran more nearly met the criteria for 
a 30 percent rating prior to January 21, 2003.  The evidence 
does not reveal panic attacks, spatial disorientation, 
neglect of personal hygiene, or inability to establish and 
maintain effective relationships.  The veteran denied 
suicidal or homicidal ideation.  The veteran had been noted 
to be fully oriented, with good eye contact and normal 
speech.  Further, the October 2002 examiner stated that the 
veteran was able to develop and sustain long-term 
relationships.  The preponderance of the competent evidence 
reveals that prior to January 21, 2003, the veteran did not 
meet the criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder.  The Board further notes that 
the October 2002 VA examiner opined that that veteran's 30 
percent rating adequately matched the veteran's service-
connected disability.  Accordingly, an initial staged rating 
in excess of 30 percent prior to January 21, 2003 is not 
warranted.

Subsequent to March 1, 2003

The veteran's inpatient treatment records from January 2003 
reveal that the veteran was mildly unkempt, intermittently 
agitated, and had labile effect.  He had illogical, 
tangential and rambling thought processes.  The veteran also 
reported auditory hallucinations and visual hallucinations.  
On discharge his GAF was noted to be 45, which reflects 
serious symptoms (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting) or serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  Resolving all doubt in the veteran's favor, 
the Board finds that his symptoms of PTSD, subsequent to 
March 1, 2003, met the criteria for a 70 percent rating.

Subsequent to March 1, 2003, the veteran has not been shown 
to have total occupational and social impairment, due to his 
post-traumatic stress disorder.  It has not been shown that 
he exhibits gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting self or others.  While distracted and dissociated in 
a flashback at times on hospitalization in 2003, the veteran 
has not been shown to exhibit disorientation to time or 
place, or significant memory loss due to his PTSD.  He had 
achieved a GAF score of 45 at the time of hospitalization 
discharge.  Such GAF score contemplates no more than serious 
symptoms, as noted above.  Consequently, the veteran does not 
meet the criteria for an initial staged rating of 100 percent 
for PTSD.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  While 
the veteran has been hospitalized on three occasions for 
psychiatric disability, it is not apparent that all such 
hospitalizations were primarily due to the veteran's service-
connected PTSD.  The record does not show that the veteran 
has required frequent hospitalization due to PTSD alone, or 
that PTSD alone markedly interferes with employment so as to 
render impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 30 percent prior 
to January 21, 2003, or for a rating in excess of 70 percent 
subsequent to March 1, 2003.  Accordingly, the preponderance 
of the evidence is against an initial staged rating greater 
than 30 percent prior to January 21, 2003, or an initial 
staged rating greater than 70 percent subsequent to March 1, 
2003.  See Fenderson, supra.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder prior to January 21, 2003, is 
denied. 

An initial staged rating of 70 percent is granted for post-
traumatic stress disorder from March 1, 2003, subject to the 
laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


